Citation Nr: 1414572	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder and depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

When evidence of unemployability is submitted during the course of an appeal, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As discussed below, the Board is granting the Veteran's claim for service-connection.  Inasmuch as the Veteran's claims file contains a February 2012 report from Dr. E.H., who notes that he finds the Veteran permanently and totally disabled and unemployable, the issue of entitlement to a TDIU due to service-connected disability has therefore been raised by the record, and is under the Board's jurisdiction.  However, the RO has not developed or adjudicated the issue of entitlement to a TDIU, let alone his current disability rating.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Veteran participated in combat with the enemy.

2. The most probative evidence of record establishes that the Veteran meets the diagnostic criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including evidence pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, to be entitled to service connection for PTSD, the record must generally include the following:  (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also Cohen, 10 Vet. App. at 142 (stating that lay testimony regarding in-service stressors if sufficient if the stressor is combat related) (quoting Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Here, the Veteran has provided a February 2012 report from psychiatrist E.H.  In this report, he diagnoses the Veteran with PTSD and major depressive disorder.  This report appears to be in accordance with 38 C.F.R. § 4.125.  Accordingly, there is sufficient medical evidence establishing a diagnosis of PTSD.

The section of the Veteran's service personnel records entitled "Combat History-Expeditions-Awards Record" notes that on December 1, 1967, the Veteran "[p]articipated in operations against Viet Cong in Danang."  Giving all benefit of the doubt due to the Veteran, 38 U.S.C.A. § 5107, the Board finds that the evidence establishes that the Veteran engaged in combat with the enemy.  

At his hearing before the Board, the Veteran testified that he was in a security platoon while he was deployed to Vietnam.  He stated that there were constant mortar attacks while he was in Da Nang.  The Veteran is competent to testify about his personal history, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), and the Board finds him credible.  Therefore, there is credible supporting evidence that the claimed combat stressor occurred.  

The remaining issue is the existence of a link, established by medical evidence, between the Veteran's PTSD and the claimed in-service stressor.  The Veteran has made a sufficient showing.  

The Veteran has provided a February 2012 report from Dr. E.H.  In this report, the physician considers the Veteran's personal history, military service, and current symptoms.  These symptoms include nightmares, sleep disturbance, flashbacks, panic attacks, anxiety, intrusive thoughts, hypervigilance, suicidal ideation, and memory difficulty.  Dr. E.H. diagnosed the Veteran with PTSD and chronic major depression, finding that his stressor was his service in Vietnam.  

The Veteran also underwent a VA mental health examination in November 2012.  The examiner also considered the Veteran's personal history, military service, and current symptoms.  The examiner diagnosed the Veteran with major depressive disorder and anxiety disorder.  He found it less likely than not that the Veteran's depression is due to his military service, due to the fact that he was employed for 23 years following enlistment and received promotions.  Rather, the examiner found that his depressive symptoms were likely due to marital problems, lack of employment, and few social supports.  The examiner also found that the Veteran's anxiety, though separately diagnosed, was an extension of his depressive symptomology; he also found that the Veteran did not meet the criteria for PTSD.  

With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board has considered the opinions from the VA examiner and Dr. E.H.  Both medical opinions consider the Veteran's history, are well reasoned, and are based in objective supporting clinical data.  Therefore, the Board finds that the VA and private medical opinions are entitled to equal weight. 

Given the Veteran's lay statements and the opinion from Dr. E.H., when affording the Veteran the full benefit of the doubt, the evidence that the Veteran likely has PTSD that is linked to an in-service stressor for which there is credible supporting evidence is at least in equipoise.  See 38 U.S.C.A. § 5107(b).  Service connection for an acquired psychiatric disorder, to include PTSD and depression, is therefore warranted.  C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.  


REMAND

As noted above, a claim for a TDIU is inferred based on the February 2012 report from Dr. E.H., who notes that he finds the Veteran permanently and totally disabled and unemployable.  See Rice, 22 Vet. App. at 453-54.  

A TDIU may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the Veteran can receive an extraschedular TDIU.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Inasmuch as the RO still needs to assign the Veteran a disability rating for his PTSD, the Board cannot determine whether the Veteran is eligible for a TDIU on a schedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  After assigning the Veteran a disability rating for his acquired psychiatric disorder, provide the Veteran with VCAA-compliant notice concerning his inferred claim for a TDIU.  Thereafter, conduct appropriate development for a TDIU.  

2.  Next, forward the entire claims file to an appropriate VA examiner and schedule the Veteran for an examination as to the effects on employability of the Veteran's service-connected acquired psychiatric disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.

The examiner should offer an opinion as to whether the Veteran is unable to secure and maintain substantially gainful employment due solely to his service-connected disability. Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the effects of any nonservice-connected disabilities. A complete rationale or explanation should be provided.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for a TDIU based on all lay and medical evidence of record. If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case. Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


